Citation Nr: 0314506	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968 and from October 1969 to March 1976.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in August 2000, a 
statement of the case was issued in October 2000, and a 
substantive appeal was received from the veteran in March 
2001.  In March 2002, the veteran appointed a new 
representative to represent him before the VA.  


FINDINGS OF FACT

1.  The veteran was initially denied service connection for 
hearing loss and tinnitus by a May 1994 rating decision; the 
veteran did not file a notice of disagreement to initiate an 
appeal from that determination.  

2.  The veteran's prior representative petitioned to reopen 
the claims of service connection for bilateral hearing loss 
and tinnitus in May 2000. 

3.  In April 2001, the veteran failed, without good cause 
shown, to attend a scheduled VA examination to determine the 
nature and extent of the claimed disorders.       


CONCLUSION OF LAW

As the veteran failed to report for a scheduled VA evaluation 
without good cause shown, the request to reopen previously 
disallowed claims of entitlement to service connection for 
bilateral hearing loss and tinnitus must be denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.156, 3.655 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 and 
3.655.  Specifically, the provisions of 38 C.F.R. § 3.655 
provide that a claim "shall be denied" when a claimant 
fails to report for an examination scheduled in conjunction 
with a "benefit which was previously disallowed" under 
38 C.F.R. § 3.655(b). 

As noted above, the veteran was initially denied service 
connection for hearing loss and tinnitus y a May 1994 rating 
decision.  He was provided notice of this decision in June 
1994, but he did not file a notice of disagreement to 
initiate an appeal.  Accordingly, the May 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran's 
prior representative petitioned to reopen the claims of 
service connection for bilateral hearing loss and tinnitus in 
May 2000. 

In April 2001, the veteran failed to attend a scheduled VA 
examination to determine the nature and extent of the 
disorders at issue.  The veteran provided no good cause for 
his failure to attend the examination.  A review of the 
record indicates that the veteran was provided notice of this 
examination in March 2001.  The Board has been provided a 
copy of the notice provided to the veteran in March 2001 by a 
private health care provider.

In the September 2001 supplemental statement of the case, the 
RO provided the veteran with notice of the provisions of 
38 C.F.R. § 3.665 and to afford him an additional opportunity 
to attend a VA evaluation.  Within the September 2001 
supplemental statement of the case, the RO stated to the 
veteran that he should advise the RO if he was willing to 
report for an examination.  The veteran has failed to respond 
to the September 2001 supplemental statement of the case. 

In light of the history of this case cited above, the Board 
has no choice but to deny the veteran's claims due to a 
failure to attend the scheduled VA evaluation.  The veteran 
has been given more than adequate notice of the provisions of 
38 C.F.R. § 3.655 by the RO within the September 2001 
supplemental statement of the case.  The Board is bound by 
the VA regulations. 

In deciding this case, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In November 2002, the Board provided the veteran with notice 
of the VCAA pursuant to 38 C.F.R. § 19.9(a)(2) (2002) (no 
response was received).  This notice was also provided to the 
veteran's prior representative.  As noted above, in March 
2002, the veteran appointed a new representative to represent 
him before the VA.

38 C.F.R. § 19.9(a)(2) was recently invalidated by the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  

Notwithstanding the above, the Board believes that it can 
proceed with the adjudication of this case as the 
determinative factor in this matter is the veteran's failure 
to attend a VA examination without good cause shown.  The RO 
has fully addressed this issue.  The Board finds that the 
veteran has been given adequate notice as to the provisions 
of 38 C.F.R. § 3.655.  As a result, a remand of this case to 
the RO for VCAA notice would serve no purpose as the denial 
in this case is mandated by VA regulation.  38 C.F.R. 
§ 3.655.  


ORDER

The veteran's request to reopen his claims of service 
connection for bilateral hearing loss and for tinnitus are 
denied on the basis that the veteran failed to report for a 
scheduled examination.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

